COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  OEP Holdings, LLC, MVT Services, LLC,         §              No. 08-18-00226-CV
  and Mesilla Valley Transportation
  Solutions, LLC,                               §                Appeal from the

                       Appellants,              §               327th District Court

  v.                                            §            of El Paso County, Texas

  Javier Rodriguez.,                            §             (TC# 2017-DCV-3020)

                       Appellee.                §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until May 26, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before May 26, 2019.

       IT IS SO ORDERED this 29th day of April, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.